DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to the application number 17/372948 filed on July 12, 2021.  Claims 1 – 20 are pending.
Priority
This application is claiming the benefit of prior-filed application 16/356765 (now U.S. Patent 11,064,011) which further claimed benefit to prior-filed application 15/083976 (now U.S. Patent 10270839) under 35 U.S.C. 120, 121, 365(c), or 386(c).  Copendency between the current application and the prior application 16/356765 is required.  Since the applications were copending at the time of the filing date of the current application, the applicant is entitled to the benefit claim to the prior-filed application, which is a priority date of 3/29/2016.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 10/28/2021 and 06/30/2022 was filed after the mailing date of the application on 07/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 - 20 are rejected on the ground of non-provisional non-statutory anticipatory-type double patenting as being unpatentable over claims 1 - 20 of U.S. Patent 11,064,011.  Although the conflicting claims are not identical, they are not patently distinct from each other because both sets of claims are directed to the same invention.  This is a non- provisional non-statutory anticipatory-type double patenting rejection since the claims directed to the same invention have been patented.
In regard to claim 1:
Application 17/372948
U.S. Patent 11,064,011
1. A method for network communication of image based content collections, the method comprising:
1. A method for network communication of image based content collections, the method comprising:
storing, at a database of a server computer system, a plurality of content messages from a plurality of client devices, wherein a corresponding piece of content from each content message is associated with a display time less than a threshold display time;
storing, at a database of a server computer system, a plurality of content messages from a plurality of client devices, wherein a corresponding piece of content from each content message is associated with a display time less than a threshold display time;
generating, by the server computer system, a first plurality of content collections from the plurality of content messages, each content collection of the first plurality of content collections comprising associated content from one or more content messages of the plurality of content messages,
generating, by the server computer system, a plurality of content collections from the plurality of content messages, each content collection of the plurality of content collections comprising associated content from one or more content messages of the plurality of content messages,
communicating, from the server computer system to a first mobile device, interface information for each content collection of the first plurality of content collections;
communicating, from the server computer system to a first mobile device, interface information for each content collection of the plurality of content collections;
receiving, from the first mobile device, a first story request associated with a first selection, at the first mobile device, of a first content collection of the first plurality of content collections;
receiving, from the first mobile device, a first story request associated with a first selection, at the first mobile device, of a first content collection of the plurality of content collections;
receiving, from the first mobile device, an autoforward communication associated with completion of a presentation of the first content collection at the first mobile device; and
receiving, from the first mobile device, an autoforward communication associated with completion of a presentation of the first content collection at the first mobile device; and
automatically communicating a second content collection from the server computer system to the first mobile device for automatic display on the first mobile device in response to receipt of the story request and the autoforward communication, wherein the second content collection is selected automatically by the server computer system.
automatically communicating a second content collection from the server computer system to the first mobile device for automatic display on the first mobile device in response to receipt of the first story request and the autoforward communication, wherein: 
the second content collection is selected automatically by the server computer system based on a predefined order for presenting the plurality of content collections, the predefined order being based at least in part on an aggregated quality score assigned to each content collection,

for each content collection of the plurality of content collections, the aggregated quality score corresponds to an aggregate of individual quality scores assigned to respective pieces of content within the content collection, each individual quality score being based on a set of image quality metrics applied to the respective piece of content, and

each respective piece of content within the content collection is sorted for presentation based on the individual quality score and a weighting based on at least one of content, location, or time associated with the respective piece of content.

It is clear that all of the elements of the instant application 17/372948 (herein ‘948) claim 1 are to be found in U.S. Patent 11,064,011 (herein ‘011) claim 1 (as the instant application ‘948 claim 1 fully encompasses  Patent ‘011 claim 1).  The difference between ‘948 claim 1 and ‘011 claim 1 lies in the fact that the ‘011 claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the ‘011 patent is in effect a “species” of the “generic” invention of ‘948 claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘948 claim 1 is anticipated by claim 1 of ‘011, it is not patently distinct from ‘011 claim 1.
In regard to claim 2, see claim 8 of ‘011.
In regard to claim 3, see claim 11 of ‘011.
In regard to claim 4, see claim 9 of ‘011.
In regard to claim 5, see claim 10 of ‘011,
In regard to claim 6, see claim 2 of ‘011.
In regard to claim 7, see claim 3 of ‘011.
In regard to claim 8, see claim 4 of ‘011.
In regard to claim 9, see claim 5 of ‘011.
In regard to claim 10, see claim 6 of ‘011.
In regard to claim 11, see claim 12 of ‘011. 
In regard to claim 12, see claim 13 of ‘011.
In regard to claim 13, see claim 7 of ‘011.
In regard to claim 14, see claim 14 of ‘011.
In regard to claim 15, see claim 15 of ‘011.
In regard to claim 16:
Application 17/372948
U.S. Patent 11,064,011
16. A method for communication and presentation of image based content collections at a first mobile device, the method comprising:
16. A method for communication and presentation of image based content collections at a first mobile device, the method comprising:
receiving, from a server computer system, interface information for a first plurality of content collections, the interface information comprising a plurality of content images associated with each content collection of the first plurality of content collections;
receiving, from a server computer system, interface information for a plurality of content collections, the interface information comprising a plurality of content images associated with each content collection of the plurality of content collections;
receiving, by the first mobile device, a user input initiating a story request associated with selection of a first content collection of the first plurality of content collections:
receiving, by the first mobile device, a user input initiating a story request associated with selection of a first content collection of the plurality of content collections;
receiving, from the server computer system, a first set of ordered pieces of content associated with the first content collection, each piece of content of the set of ordered pieces of content having an associated display time less than a threshold display time;
receiving, from the server computer system, a first set of ordered pieces of content associated with the first content collection, each piece of content of the first set of ordered pieces of content having an associated display time less than a threshold display time;
displaying, by the first mobile device, at least a portion of the first set of ordered pieces of content;
displaying, by the first mobile device, at least a portion of the first set of ordered pieces of content;
identifying, by the first mobile device, a story end trigger associated with display of a final piece of content of the first set of ordered pieces of content; and
identifying, by the first mobile device, a story end trigger associated with display of a final piece of content of the first set of ordered pieces of content; and
in response to identification of the story end trigger, automatically initiating display of a second set of ordered pieces of content associated with a second content collection of the first plurality of content collections.
in response to identification of the story end trigger, automatically initiating display of a second set of ordered pieces of content associated with a second content collection of the plurality of content collections, wherein:

the second content collection is selected automatically based on a predefined order for presenting the plurality of content collections, the predefined order being based at least in part on an aggregated quality score assigned to each content collection,

for each content collection of the plurality of content collections, the aggregated quality score corresponds to an aggregate of individual quality scores assigned to respective pieces of content within the content collection,

each individual quality score being based on a set of image quality metrics applied to the respective piece of content, and

each respective piece of content within the content collection is sorted for presentation based on the individual quality score and a weighting based on at least one of content, location, or time associated with the respective piece of content.

It is clear that all of the elements of the instant application 17/372948 (herein ‘948) claim 16 are to be found in U.S. Patent 11,064,011 (herein ‘011) claim 16 (as the instant application ‘948 claim 16 fully encompasses  Patent ‘011 claim 16).  The difference between ‘948 claim 16 and ‘011 claim 16 lies in the fact that the ‘011 claim includes many more elements and is thus much more specific.  Thus the invention of claim 16 of the ‘011 patent is in effect a “species” of the “generic” invention of ‘948 claim 16.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘948 claim 16 is anticipated by claim 16 of ‘011, it is not patently distinct from ‘011 claim 16.
In regard to claim 17, see claim 17 of ‘011.
In regard to claim 18, see claim 18 of ‘011.
In regard to claim 19, see claim 19 of ‘011.
In regard to claim 20:
Application 17/372948
U.S.  Patent 11,064,011
20. A non-transitory computer readable medium comprising instructions that, when executed by one or more processors of a first mobile device, cause the first mobile device to perform a method for autoforwarding during display of a plurality of content collections on the first mobile device, the method comprising:
20. A non-transitory computer readable medium comprising instructions that, when executed by one or more processors of a first mobile device, cause the first mobile device to perform a method for autoforwarding during display of a plurality of content collections on the first mobile device, the method comprising:
receiving, from a server computer system, interface information for a first plurality of content collections, the interface information comprising a plurality of content images associated with each content collection of the first plurality of content collections:
receiving, from a server computer system, interface information for a plurality of content collections, the interface information comprising a plurality of content images associated with each content collection of the plurality of content collections;
receiving, by the first mobile device, a user input initiating a story request associated with selection of a first content collection of the first plurality of content collections;
receiving, by the first mobile device, a user input initiating a story request associated with selection of a first content collection of the plurality of content collections;
receiving, from the server computer system, a first set of ordered pieces of content associated with the first content collection, each piece of content of the set of ordered pieces of content having an associated display time less than a threshold display time;
receiving, from the server computer system, a first set of ordered pieces of content associated with the first content collection, each piece of content of the first set of ordered pieces of content having an associated display time less than a threshold display time;
displaying, by the first mobile device, at least a portion of the first set of ordered pieces of content;
displaying, by the first mobile device, at least a portion of the first set of ordered pieces of content; 
identifying, by the first mobile device, a story end trigger associated with display of the first set of ordered pieces of content;
identifying, by the first mobile device, a story end trigger associated with display of the first set of ordered pieces of content;
communicating, to the server computer system, an autoforward communication associated with the story end trigger, and
communicating, to the server computer system, an autoforward communication associated with the story end trigger; and
in response to identification of the story end trigger, automatically initiating display of a second set of ordered pieces of content associated with a second content collection of the first plurality of content collections.
in response to identification of the story end trigger, automatically initiating display of a second set of ordered pieces of content associated with a second content collection of the plurality of content collections, wherein:

the second content collection is selected automatically based on a predefined order for presenting the plurality of content collections, the predefined order being based at least in part on an aggregated quality score assigned to each content collection,

for each content collection of the plurality of content collections, the aggregated quality score corresponds to an aggregate of individual quality scores assigned to respective pieces of content within the content collection,

each individual quality score being based on a set of image quality metrics applied to the respective piece of content, and

each respective piece of content within the content collection is sorted for presentation based on the individual quality score and a weighting based on at least one of content, location, or time associated with the respective piece of content.

It is clear that all of the elements of the instant application 17/372948 (herein ‘948) claim 20 are to be found in U.S. Patent 11,064,011 (herein ‘011) claim 20 (as the instant application ‘948 claim 20 fully encompasses  Patent ‘011 claim 20).  The difference between ‘948 claim 20 and ‘011 claim 20 lies in the fact that the ‘011 claim includes many more elements and is thus much more specific.  Thus the invention of claim 20 of the ‘011 patent is in effect a “species” of the “generic” invention of ‘948 claim 20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘948 claim 20 is anticipated by claim 20 of ‘011, it is not patently distinct from ‘011 claim 20.
Claims 1, 16 and 20 are rejected on the ground of non-provisional non-statutory anticipatory-type double patenting as being unpatentable over claims 1, 13, and 17 of U.S. Patent 10,270,839.  Although the conflicting claims are not identical, they are not patently distinct from each other because both sets of claims are directed to the same invention.  This is a non- provisional non-statutory anticipatory-type double patenting rejection since the claims directed to the same invention have been patented.
In regard to claim 1:
Application 17/372948
U.S. Patent 10,270.839
1. A method for network communication of image based content collections, the method comprising:
1. A method for network communication of image based content collections, the method comprising:
storing, at a database of a server computer system, a plurality of content messages from a plurality of client devices, wherein a corresponding piece of content from each content message is associated with a display time less than a threshold display time;
storing, at a database of a server computer system, a plurality of content messages from a plurality of client devices, wherein a corresponding piece of content from each content message is associated with a display time less than a threshold display time;
generating, by the server computer system, a first plurality of content collections from the plurality of content messages, each content collection of the first plurality of content collections comprising associated content from one or more content messages of the plurality of content messages,
generating, by the server computer system, a first plurality of content collections from the plurality of content messages, each content collection of the first plurality of content collections comprising associated content from one or more content messages of the plurality of content messages;
communicating, from the server computer system to a first mobile device, interface information for each content collection of the first plurality of content collections;
communicating, from the server computer system to a first mobile device, interface information for each content collection of the first plurality of content collections;
receiving, from the first mobile device, a first story request associated with a first selection, at the first mobile device, of a first content collection of the first plurality of content collections;
receiving, from the first mobile device, a first story request associated with a first selection, at the first mobile device, of a first content collection of the first plurality of content collections;
receiving, from the first mobile device, an autoforward communication associated with completion of a presentation of the first content collection at the first mobile device; and
receiving, from the first mobile device, an autoforward communication associated with completion of a presentation of the first content collection at the first mobile device; and
automatically communicating a second content collection from the server computer system to the first mobile device for automatic display on the first mobile device in response to receipt of the story request and the autoforward communication, wherein the second content collection is selected automatically by the server computer system.
automatically communicating a second content collection from the server computer system to the first mobile device for automatic display on the first mobile device in response to receipt of the story request and the autoforward communication, wherein the second content collection is selected automatically by the server computer system; receiving, from the first mobile device, a live autoforward communication associated with completion of an end presentation of a final first content collection of the plurality of content collections at the first mobile device; automatically communicating a first live content collection from the server computer system to the first mobile device for automatic display on the first mobile device in response to receipt of the live autoforward communication;

receiving, from the first mobile device, a live autoforward communication associated with completion of a presentation of the first live content collection at the first mobile device; generating, following receipt of the live autoforward communication, a second live content collection; and

communicating a second live content collection from the server computer system to the first mobile device for automatic display on the first mobile device in response to receipt of the live autoforward communication; wherein the first live content collection is generated automatically by: receiving, at a server computer system, a content message from a first content source of a plurality of content sources, the content message comprising media content; analyzing, by the server computer system, the content message to determine one or more quality scores and one or more context values associated with the content message; storing the content message in a database of the server computer system along with the one or more quality scores and the one or more context values, the one or more context values including one or more of a content value, a generation time, a generation time period, a generation location, a generation area, and a quality value;

analyzing, by the server computer system, the content message with a plurality of content collections of the database to identify a match between at least one of the one or more context values and a topic associated with at least a first content collection of the one or more content collections; and automatically adding, by the server computer system, the content message to the first live content collection based, at least in part, on the match;

wherein a first ordering of the first plurality of content collections is based at least in part on context values associated with each content collection of the plurality of content collections; and wherein communicating of the second live content collection from the server computer system to the first mobile device is based on a second ordering determined by the live autoforward communication and one or more context values associated with the second live content communication.

It is clear that all of the elements of the instant application 17/372948 (herein ‘948) claim 1 are to be found in U.S. Patent 10,270,839 (herein ‘839) claim 1 (as the instant application ‘948 claim 1 fully encompasses  Patent ‘839 claim 1).  The difference between ‘948 claim 1 and ‘839 claim 1 lies in the fact that the ‘839 claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the ‘839 patent is in effect a “species” of the “generic” invention of ‘948 claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘948 claim 1 is anticipated by claim 1 of ‘839, it is not patently distinct from ‘839 claim 1.
In regard to claim 16:
Application 17/372948
U.S. Patent 10,370,839
16. A method for communication and presentation of image based content collections at a first mobile device, the method comprising:
13. A method for communication and presentation of image based content collections at a first mobile device, the method comprising:
receiving, from a server computer system, interface information for a first plurality of content collections, the interface information comprising a plurality of content images associated with each content collection of the first plurality of content collections;
receiving, from a server computer system, interface information for a first plurality of content collections, the interface information comprising a plurality of content images associated with each content collection of the first plurality of content collections;
receiving, by the first mobile device, a user input initiating a story request associated with selection of a first content collection of the first plurality of content collections:
receiving, by the first mobile device, a user input initiating a story request associated with selection of a first content collection of the first plurality of content collections;
receiving, from the server computer system, a first set of ordered pieces of content associated with the first content collection, each piece of content of the set of ordered pieces of content having an associated display time less than a threshold display time;
receiving, from the server computer system, a first set of ordered pieces of content associated with the first content collection, each piece of content of the set of ordered pieces of content having an associated display time less than a threshold display time;
displaying, by the first mobile device, at least a portion of the first set of ordered pieces of content;
displaying, by the first mobile device, at least a portion of the first set of ordered pieces of content;
identifying, by the first mobile device, a story end trigger associated with display of a final piece of content of the first set of ordered pieces of content; and
identifying, by the first mobile device, a story end trigger associated with display of a final piece of content of the first set of ordered pieces of content; and
in response to identification of the story end trigger, automatically initiating display of a second set of ordered pieces of content associated with a second content collection of the first plurality of content collections.
in response to identification of the story end trigger, automatically initiating display of a second set of ordered pieces of content associated with a second content collection of the first plurality of content collections; communicating, to the server computer system, a live autoforward communication associated with completion of an end presentation of a final first content collection of the plurality of content collections at the first mobile device;

receiving a first live content collection from the server computer system for automatic display in response to the live autoforward communication; communicating a live autoforward communication associated with completion of a presentation of the first live content collection at the first mobile device; receiving a second live content collection generated by the server computer system following receipt of the live autoforward communication, and automatically displaying, on the first mobile device the second live content collection;

wherein a first ordering of the first plurality of content collections is based at least in part on context values associated with each content collection of the plurality of content collections; wherein communicating of the second live content collection from the server computer system to the first mobile device is based on a second ordering determined by the live autoforward communication and one or more context values associated with the second live content communication; and wherein context values for each content collection comprise one or more of a content value, a generation time, a generation time period, a generation location, a generation area, and a quality value

It is clear that all of the elements of the instant application 17/372948 (herein ‘948) claim 16 are to be found in U.S. Patent 10,270,839 (herein ‘839) claim 13 (as the instant application ‘948 claim 16 fully encompasses  Patent ‘839 claim 13).  The difference between ‘948 claim 16 and ‘839 claim 13 lies in the fact that the ‘839 claim includes many more elements and is thus much more specific.  Thus the invention of claim 13 of the ‘839 patent is in effect a “species” of the “generic” invention of ‘948 claim 16.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘948 claim 16 is anticipated by claim 13 of ‘839, it is not patently distinct from ‘839 claim 13.
In regard to claim 20:
Application 17/372948
U.S. Patent 10,270,839
20. A non-transitory computer readable medium comprising instructions that, when executed by one or more processors of a first mobile device, cause the first mobile device to perform a method for autoforwarding during display of a plurality of content collections on the first mobile device, the method comprising:
17. A non-transitory computer readable medium comprising instructions that, when executed by one or more processors of a first mobile device, cause the first mobile device to perform a method for autoforwarding during display of a plurality of content collections on the first mobile device, the method comprising:
receiving, from a server computer system, interface information for a first plurality of content collections, the interface information comprising a plurality of content images associated with each content collection of the first plurality of content collections:
receiving, from a server computer system, interface information for a first plurality of content collections, the interface information comprising a plurality of content images associated with each content collection of the first plurality of content collections;
receiving, by the first mobile device, a user input initiating a story request associated with selection of a first content collection of the first plurality of content collections;
receiving, by the first mobile device, a user input initiating a story request associated with selection of a first content collection of the first plurality of content collections;
receiving, from the server computer system, a first set of ordered pieces of content associated with the first content collection, each piece of content of the set of ordered pieces of content having an associated display time less than a threshold display time;
receiving, from the server computer system, a first set of ordered pieces of content associated with the first content collection, each piece of content of the set of ordered pieces of content having an associated display time less than a threshold display time;
displaying, by the first mobile device, at least a portion of the first set of ordered pieces of content;
displaying, by the first mobile device, at least a portion of the first set of ordered pieces of content
identifying, by the first mobile device, a story end trigger associated with display of the first set of ordered pieces of content;
identifying, by the first mobile device, a story end trigger associated with display of the first set of ordered pieces of content;
communicating, to the server computer system, an autoforward communication associated with the story end trigger, and
communicating, to the server computer system, an autoforward communication associated with the story end trigger; and
in response to identification of the story end trigger, automatically initiating display of a second set of ordered pieces of content associated with a second content collection of the first plurality of content collections.
in response to identification of the story end trigger, automatically initiating display of a second set of ordered pieces of content associated with a second content collection of the first plurality of content collections; communicating, to the server computer system, a live autoforward communication associated with completion of an end presentation of a final first content collection of the plurality of content collections at the first mobile device; receiving a first live content collection from the server computer system for automatic display in response to the live autoforward communication;

communicating a live autoforward communication associated with completion of a presentation of the first live content collection at the first mobile device; receiving a second live content collection generated by the server computer system following receipt of the live autoforward communication; and automatically displaying, on the first mobile device the second live content collection; wherein a first ordering of the first plurality of content collections is based at least in part on context values associated with each content collection of the plurality of content collections

wherein communicating of the second live content collection from the server computer system to the first mobile device is based on a second ordering determined by the live autoforward communication and one or more context values associated with the second live content communication; and wherein context values for each content collection comprise one or more of a content value, a generation time, a generation time period, a generation location, a generation area, and a quality value.

It is clear that all of the elements of the instant application 17/372948 (herein ‘948) claim 20 are to be found in U.S. Patent 10,270,839 (herein ‘839) claim 17 (as the instant application ‘948 claim 20 fully encompasses  Patent ‘839 claim 17).  The difference between ‘948 claim 20 and ‘839 claim 17 lies in the fact that the ‘839 claim includes many more elements and is thus much more specific.  Thus the invention of claim 17 of the ‘839 patent is in effect a “species” of the “generic” invention of ‘948 claim 20.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since the ‘948 claim 20 is anticipated by claim 17 of ‘839, it is not patently distinct from ‘839 claim 17.

35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1 – 20 are directed to statutory subject matter.  The claims are directed to non-abstract improvements in computer related technology.  A claim is non-statutory when it is directed to a judicial exception (e.g. either one of mathematical concepts, mental processes, or certain methods of organizing human activity) without significantly more.  The claimed invention is not directed to a judicial exception.  Instead, the claimed invention is directed to a technological improvement to the presentation of image based content collections in a computerized network communications system.  Specifically, the claimed invention performs automated local content collection and curation through analysis of content received by a plurality of content sources, as determined by one or more quality scores and one or more context values associated with a content messages from the plurality of content sources and further communicating live auto-forwarding of curated content collections upon detection of a story-end trigger from the previous content collection.  The ordered steps of the claim language impose meaningful limits on the scope of the claims and provides a useful and specific improvement for the presentation of curated information collected from a plurality of computerized devices and auto-forwarded to a consumer of content using a computerized device connected to a communications network.  Therein the claimed invention is statutory.
Claim Objections
Claim 11 is objected to because of the following informalities:  Please amend claim 11 as it appears the interface information Is incorrectly replicated.  Proposed correction is:
receiving, at the first mobile device from the server computer system, the interface information for the first plurality of content collections, .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3, 6 – 7, 11 - 13, 16 -  17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Maharajh et al. (U.S. 2008/0201225 A1; herein referred to as Maharajh) in view of Paglia (U.S. 2017/0103783 A1; herein referred to as Paglia).
In regard to claim 1, Maharajh teaches a method for network communication (“. . . method and system for delivery of content on a mobile media platform . . .” – abstract) of image based content collections (“. . . The platform may deliver various mixtures of entertainment information, video, audio, images, photos, and personalizeable, community oriented, social networking content  . . “¶ [0101]), the method comprising (“ . . . methods and systems for optimization of content delivery, facilitating access to content on a mobile device, ingesting content, storing content and metadata in a file format optimized for use on a mobile platform . . .” ¶ [0007]):
storing, at a database (e.g. content database 122  - see Fig. 9) of a server computer system (“ . . . ON-demand encoding allows the platform to rely on the content source server to host the content . . . .” ¶ [0192]), a plurality of content messages (“ . . .Content tagging 108A may include multiple levels of tagging 108 which may include tags 108 in a physical file such as source content, encoded content, downloaded content, uploaded content, database content, content attached to an email, message, or other electronic communication, and the like . . .” ¶ [0201])  from a plurality of client devices (e.g. mobile devices) (“ . . A mobile media platform 100 may manage content, including adjusting or changing content, to facilitate delivery of content and use of content by mobile devices 802. When variables of the user, the device, and content related categorization are handled by the platform, tagging 108 becomes an attractive medium for robustly handling diverse and broad content related information. Operationally, tagging 108 also may facilitate matching content being requested to information about available content that is stored in tags 108 associated with the available content. . . .” ¶ [0219]), 
communicating, from the server computer system to a first mobile device (“. . . The generated thumbnail images may be tagged so that when content referencing or including the source image is requested by a mobile device, the appropriate thumbnail image may be selected and delivered to the requesting mobile device . ... ” ¶ [0270]), interface information (e.g. UI widgets) for each content collection of the first plurality of content collections (“ . . . A mobile media platform user interface may facilitate managing end-user presentation of content and the like by supporting UI widgets (e.g. user interface related software that generate interactive content), a light client approach, an upgrade process, presentation of interactive elements (e.g. widgets), presentation of a discovery interface, presentation of recommendation interface, personalization of the user interface, and the like . . . ” ¶ [0272]);
and automatically communicating a second content collection (e.g. pre-recorded clips) from the server computer system (“ . . . content for an on-demand service may be sourced in the form of pre-recorded clips . . . ” ¶ [0147]) to the first mobile device (“ . . . the application on the mobile device may be a mobile TV application  . . . ” ¶ [0145]) for automatic display on the first mobile device (“ . . . constructed as a loop of a series of pre-recorded clips concatenated together to form a longer duration set of content that is repeated over time . . . ” ¶ [0147]) in response to receipt of the story request (e.g. on demand) and the autoforward communication (e.g. play the content) (“ . . . on-demand service, a user may select the content and play of the content commences from the beginning of the clip  . . . ” ¶ [0147]), wherein the second content collection is selected automatically by the server computer system (“ . . . a clipcasting service may push a small set of video clips to a mobile device for subsequent viewing on demand  . . . ” ¶ [0148]).
Maharajh fails to explicitly teach wherein a corresponding piece of content from each content message is associated with a display time less than a threshold display time;
generating, by the server computer system, a first plurality of content collections from the plurality of content messages, each content collection of the first plurality of content collections comprising associated content from one or more content messages of the plurality of content messages,
receiving, from the first mobile device, a first story request associated with a first selection, at the first mobile device, of a first content collection of the first plurality of content collections;
receiving, from the first mobile device, an autoforward communication associated with completion of a presentation of the first content collection at the first mobile device;
However Paglia teaches wherein a corresponding piece of content from each content message (“. . . A storyline can contain an unlimited number of video clips, and a user can request that a storyline be played from any point and be switched from one point to another. When a storyline is playing, the clips from this storyline can be played sequentially based on the time they were captured and/or added to the storyline . . . ” ¶ [0020]) is associated with a display time less than a threshold display time (“ . . . the processing device monitors the duration of the new video clip being recorded, and stops the recording of the new video clip in response to determining that the duration of the new video clip has reached a predetermined threshold . . . ” ¶ [0086]); generating, by the server computer system (e.g. server 130 and/or content sharing platform 120 – see Fig. 1) , a first plurality of content collections (e.g. storyline content ) (“. . . A storyline can be a collection of content items such as video clips that have a common theme (e.g., pertain to the same event, time frame, subject, source, or the like). For example, a storyline may be a collection of video clips reflecting a user's visits of different places during the user's vacation. In another example, a storyline may be a collection of video clips focusing on different presentations during a conference attended by a user. In yet another example, a storyline may be a collection of video clips showing highlights of a sporting event attended by a user . . . ” ¶ [0017]) from the plurality of content messages (e.g. content items) (“ . . . the storyline application 11 can receive a user input that initiates the creation of the storyline. The storyline application 111 can then transmit a request to create the storyline to the storyline component 140. The request can include any suitable information related to the storyline to be created, such as a description of the storyline, one or more content items associated with the storyline (e.g., video clips, images, etc.), a user identifier of the creator user, etc. . . .” ¶ [0039]), each content collection of the first plurality of content collections (e.g. different channels of content) comprising associated content (“ . . . The content sharing platform 120 may include multiple channels (e.g., channels A through Z). A channel can be data content available from a common source or data content having a common topic or theme. The data content can be digital content chosen by a user, digital content made available by a user, digital content uploaded by a user, digital content chosen by a content provider, digital content chosen by a broadcaster, etc. For example, a channel X can include videos Y and Z. A channel can be associated with an owner, who is a user that can perform actions on the channel . . .” ¶ [0030]) from one or more content messages of the plurality of content messages (“. . . Each channel may include one or more content items 121. Examples of a content item 121 can include, and are not limited to, digital videos, digital movies, digital photos, digital music, website content, social media updates, electronic books (eBooks), electronic magazines, digital newspapers, digital audio books, electronic journals, web blogs, real simple syndication (RSS) feeds, electronic comic books, software applications, etc. In some implementations, content item 121 is also referred to as a media item . . .” ¶ [0032]); receiving (“. . . Upon receiving user input identifying a storyline. .  “¶ [0047]). from the first mobile device (“ . . . providing, on a mobile device, a storyline content user interface (UI) for adding video content to a storyline, . . .” “¶ [0004]), a first story request associated with a first selection (“ . . the storyline creator submits a request to share the storyline with other users (to add other users as owners of the storyline) . . . . ” ¶ [0044]);, at the first mobile device, of a first content collection  (“ . . receiving a user selection of a storyline on the home screen UI. . . . ” ¶ [0008]).of the first plurality (e.g. additional storylines ) of content collections (“ . . . a user of the mobile device, a home screen UI including visual representations of storylines of the user and visual representations of additional storylines to which the user has subscribed . . . . ” ¶ [0008]); receiving, from the first mobile device (see Fig. 2 – UI 200a, UI 200b), an autoforward communication (e.g. user selection - video clips played sequentially) associated with completion of a presentation of the first content collection (e.g. video clips that were previously viewed) at the first mobile device (“ . . . the processing device can receive a user selection of a storyline on the home screen UI, and can play video clips of the selected storyline in the storyline content UI (e.g., UI 400a, 400b, 400c of FIG. 4). The video clips can be played sequentially (automatically one after another) using the order in which the video clips were created or uploaded . . . only the video clips that were not previously viewed by the user can be played, and optionally visual representations of the video clips that were previously viewed by the user can be highlighted . . .” ¶ [0090]);
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method to add video content to one or more storylines accessible from a mobile device, wherein the video clips are associated to specific storylines and each storyline is associated with one or more users of a content sharing service, as taught by Paglia, into a system and method  for delivery of content on a mobile media platform, providing a consumption profile, and delivering content to a mobile device, wherein content delivery is based at least in part on the consumption profile, as taught by Maharajh.  Such incorporation provides a sharing platform where content can be organized and distributed using the relationships of the users and the associations provided in the content.  
In regard to claim 2, Maharajh fails to explicitly teach wherein the first content collection comprises a first set of content from a first set of content messages of the plurality of content messages, wherein the first set of content messages are received from a second mobile device associated with a second user account of the server computer system);
wherein the first user device is associated with a first user account of the server computer system; and 
wherein the first user device and the second user device are associated with the server computer system.    However Paglia teaches wherein the first content collection(e.g. storyline content ) comprises a first set of content from a first set of content messages (e.g. content items) of the plurality of content messages (The disclosure can be found in { ¶ [0017], ¶ [0039]} and is described for the rejection of claim 1 (upon which this claim depends) along with the motivation to combine the references and is incorporated herein) , wherein the first set of content messages are received from a second mobile device (“ . . . client devices 110A through 110Z . . . ” ¶ [0025], Fig. 1) associated with a second user account (e.g. user account identifier) of the server computer system (“ . . . The storyline applications 111 may be provided to the client devices 110A through 110Z by the server 130 and/or content sharing platform 120 . . .” ” ¶ [0027], Fig. 1); wherein the first user device (“ . . . The client devices 110A through 110Z may each include computing devices such as personal computers (PCs), laptops, mobile phones, wearable device, smart phones, tablet computers, netbook computers etc. In some implementations, client devices 110A through 110Z may also be referred to as "user devices . . . ” ¶ [0026], Fig. 1) is associated with a first user account (e.g. user account identifier) of the server computer system (“ . . . the storyline applications 111 may be applications that allow users to capture and/or view content, such as images, videos, web pages, documents, etc. . . ” ¶ [0026], Fig. 1); and wherein the first user device and the second user device are associated (“ . . . a contact of a user can be any other user that is connected to the user via a content sharing platform, a mobile platform, a social network platform, an email service, a phone service, and/or any other platform or service. Examples of a contact of the user can include a "friend," a "follower," a "subscriber," a "connection," a "phone contact," etc. . . .” ¶ [0023]) with the server computer system (“ . . . Users can allow their storylines to be viewed by other users who can follow (e.g., subscribe to) any of the storylines and receive updates about such storylines . . .” ¶ [0021];” . . . method 900 may be performed by a processing device of a server 130 as shown in FIG. 1 . . . . the user request can include any identifying information related to the user that initiated the creation of the storyline, such as a user identifier, a channel identifier, a user account identifier, etc. . . . ” ¶ [0078]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method to add video content to one or more storylines accessible from a mobile device, wherein the video clips are associated to specific storylines and each storyline is associated with one or more users of a content sharing service, identifiable by user accounts and devices, as taught by Paglia, into a system and method  for delivery of content on a mobile media platform, providing a consumption profile, and delivering content to a mobile device, wherein content delivery is based at least in part on the consumption profile, as taught by Maharajh.  Such incorporation creates a sharing platform where the relationships between the users can be linked to particular mobile devices and content can be monitored between users. 
In regard to claim 3, Maharajh fails to explicitly teach wherein the first content collection is selected by the server computer system for the first plurality of content collections based on the association between the first user account and the second user account.  However Paglia teaches wherein the first content collection is selected by the server computer system (“ . . . the server 130 may include a storyline component 140” . . . ¶ [0038]) for the first plurality of content collections (“ . . . the storyline component 140 can associate multiple content items with the storyline . . ” ¶ [0043]) based on the association (e.g. collaboration) between the first user account and the second user account (e.g. a group of storyline owners/collaborators) (“ . . . The multiple content items can be received from one or more client devices 110A-110Z at any time. In some implementations, each storyline can be associated with a collaboration attribute that indicates whether the storyline can only be updated by a single storyline owner (the creator of the storyline), by a group of storyline owners/collaborators (e.g., the creator of the storyline and other collaborators with whom the creator of the storyline has shared the storyline and optionally, additional users with whom the collaborators have shared the storyline) . . .” ¶ [0043]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method to add video content to one or more storylines accessible from a mobile device, wherein the video clips are associated to specific storylines and each storyline is associated with one or more users of a content sharing service, identifiable by user accounts and devices, and wherein users can collaborate, as taught by Paglia, into a system and method  for delivery of content on a mobile media platform, providing a consumption profile, and delivering content to a mobile device, wherein content delivery is based at least in part on the consumption profile, as taught by Maharajh.  Such incorporation creates a sharing platform where the relationships between the users can be linked to particular mobile devices and content can be monitored between users, and users can contribute to each other’s content.
In regard to claim 6, Maharajh teaches content collections from a plurality of friend accounts (e.g. other users for sharing content) (“. . . A consumption profile 102 may be associated with viral sharing of content. In an embodiment, a consumption profile 102 and/or user profile 204 may include destinations and other users for sharing of content. The destinations and users may include portals, communities, friends, families, business connections and the like . . .” ¶ [0138]) associated with the first mobile device (“. . . The consumption profile 102 may represent abilities of a mobile media platform 100 that encompass various capabilities of networks and devices. The consumption profile 102 may represent a union of mobile device features and limitations with network features and limitations . . .” ¶ [0113]).
Maharajh fails to explicitly teach wherein the first plurality of content collections comprises.  However, Paglia teaches wherein the first plurality of content collections (e.g. storyline content).  comprises (The disclosure can be found in ¶ [0017]) and is described for the rejection of claim 1, along with the motivation to combine the references and is incorporated herein).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method to add video content to one or more storylines accessible from a mobile device, wherein the video clips are associated to a plurality of storylines and each storyline is associated with one or more users of a content sharing service, identifiable by user accounts and devices, as taught by Paglia, into a system and method  for delivery of content on a mobile media platform, providing a consumption profile, and delivering content to a mobile device, wherein content delivery is based at least in part on the consumption profile, as taught by Maharajh.  Such incorporation creates a sharing platform where a plurality of content can be shared and where the relationships between the users can be linked to particular mobile devices and content can be monitored between users
In regard to claim 7, Maharajh teaches further comprising receiving, from the first mobile device (“. . . A mobile media platform 100 may manage content, including adjusting or changing content, to facilitate delivery of content and use of content by mobile devices 802. When variables of the user, the device, and content related categorization are handled by the platform, tagging 108 becomes an attractive medium for robustly handling diverse and broad content related information. Operationally, tagging 108 also may facilitate matching content being requested to information about available content that is stored in tags 108 associated with the available content. . . .” ¶ [0219]), a live autoforward communication (“ . . . live content sources may be include analogue cable 1802, descrambled digital cable 1804, satellite feed 1808, Video over IP 1810 such as RTSP, MMS, UDP live stream, and video over IP SDP live 3GPP feed 1812. Each live unencoded source may be fed into a live raw encoder 1814 configured for the incoming live source. The encoded sources, such as a SDP live 3GPP feed 1818 may be presented to the mobile media platform 1820 for distribution to mobile devices 1822 . . .” ¶ [0249]) and
automatically communicating a first live content collection (e.g. live content 128) from the server computer system to the first mobile device (“ . . . the mobile media platform may provide a user with accurate suggestions of relevant content before, during and after a user starts their viewing session to allow the user to quickly engage. Notifications, for example, of upcoming preferred live programming . . .” ¶ [0278]) for automatic display on the first mobile device (“ . . . Live content 128 may be buffered, such as in temporary storage, during a pause so that playback can be resumed immediately by the user. If the content 128 is paused for an extended time, the content 128 may be transferred to more permanent storage to allow playback at a later time while reducing platform resources that otherwise may be used for delivering unpaused content 128 . . . “¶ [0229]) in response to receipt of the live autoforward communication (“ . . . allow a client to remotely control a streaming media server, issuing VCR-like commands such as "play" and "pause", and allowing time-based access to files /live broadcasts on a server. The streaming data may then be sent over other channels using other protocol such as RTP (Real Time Protocol), and the like . . .” ¶ [0230]).
Maharajh fails to explicitly teach associated with completion of an end presentation of a final first content collection of the plurality of content collections at the first mobile device;  However, Paglia teaches associated with completion of an end presentation  (e.g. user reactivation) (“ . . . the processing device stops the recording of the new video clip in response to a user re-activation of the first UI element . . .” ¶ [0086]) of a final first content collection  (“ . . . on a mobile device, a storyline content UI . . .” ¶ [0085]) of the plurality of content collections at the first mobile device  (“ . . . a user can be provided, via an update UI, with updates on storylines to which the user has subscribed. The updates can identify new video clips that have been added to the storylines since the last time the user viewed the update UI. The new video clips that have been added to the storylines can be played in the update UI automatically (without any user interaction) in a sequential order. . .” ¶ [0091]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method to add video content to one or more storylines accessible from a mobile device, wherein the video clips are associated to a plurality of storylines, that can be accessed individually or collectively, and each storyline is associated with one or more users of a content sharing service, identifiable by user accounts and devices, as taught by Paglia, into a system and method for delivery of content on a mobile media platform, providing a consumption profile, and delivering content to a mobile device, wherein content delivery is based at least in part on the consumption profile, as taught by Maharajh.  Such incorporation creates a sharing platform where a plurality of content can be shared and presented automatically and in sequence, and where the relationships between the users can be linked to particular mobile devices and content can be monitored between users.
In regard to claim 11, Marharajh teaches further comprising:
receiving, ai the first mobile device from the server computer system, the interface information (e.g. UI widgets) for the first plurality of content collections (“ . . . A mobile media platform user interface may facilitate managing end-user presentation of content and the like by supporting UI widgets (e.g. user interface related software that generate interactive content), a light client approach, an upgrade process, presentation of interactive elements (e.g. widgets), presentation of a discovery interface, presentation of recommendation interface, personalization of the user interface, and the like . . . ” ¶ [0272])
Marharajh fails to explicitly teach receiving, by the first mobile device, a user input initiating a story request associated with selection of the first content collection of the first plurality of content collections; receiving, by the first mobile device from the server computer system, a first set of ordered pieces of content associated with the first content collection, each piece of content of the set of ordered pieces of content having an associated display time less than a threshold display time.  However Paglia teaches receiving, (“ . . Upon receiving user input identifying a storyline . .  “¶ [0047]) by the first mobile device, (“ . . . providing, on a mobile device, a storyline content user interface (UI) for adding video content to a storyline, . . .” “¶ [0004]) a user input initiating a story request associated with selection of the first content collection (“ . . the storyline creator submits a request to share the storyline with other users (to add other users as owners of the storyline) . . . . ” ¶ [0044]) of the first plurality (e.g. additional storylines) of content collections (“ . . . a user of the mobile device, a home screen UI including visual representations of storylines of the user and visual representations of additional storylines to which the user has subscribed . . . . ” ¶ [0008]);
receiving, by the first mobile device from the server computer system (e.g. server 130 and/or content sharing platform 120 – see Fig. 1), a first set of ordered pieces of content associated with the first content collection (e.g. storyline content ) (“. . . A storyline can be a collection of content items such as video clips that have a common theme (e.g., pertain to the same event, time frame, subject, source, or the like). For example, a storyline may be a collection of video clips reflecting a user's visits of different places during the user's vacation. In another example, a storyline may be a collection of video clips focusing on different presentations during a conference attended by a user. In yet another example, a storyline may be a collection of video clips showing highlights of a sporting event attended by a user . . . ” ¶ [0017]) , each piece of content of the set of ordered pieces of content  (“ . . . A storyline can contain an unlimited number of video clips, and a user can request that a storyline be played from any point and be switched from one point to another. When a storyline is playing, the clips from this storyline can be played sequentially based on the time they were captured and/or added to the storyline . . . ” ¶ [0020]) having an associated display time less than a threshold display time (“ . . . the processing device monitors the duration of the new video clip being recorded, and stops the recording of the new video clip in response to determining that the duration of the new video clip has reached a predetermined threshold . . . ” ¶ [0086]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method to add video content to one or more storylines accessible from a mobile device, wherein the video clips are associated to specific storylines and each storyline is associated with one or more users of a content sharing service, as taught by Paglia, into a system and method  for delivery of content on a mobile media platform, providing a consumption profile, and delivering content to a mobile device, wherein content delivery is based at least in part on the consumption profile, as taught by Maharajh.  Such incorporation provides a sharing platform where content can be organized and distributed using the relationships of the users and the associations provided in the content.
In regard to claim 12, Maharajh fails to explicitly teach further comprising: displaying, by the first mobile device, at least a portion of the first set of ordered pieces of content;
identifying, by the first mobile device, a story end trigger associated with display of a final piece of content of the first set of ordered pieces of content; and
in response to identification of the story end trigger, automatically initiating display of a second set of ordered pieces of content associated with the second content collection of the first plurality of content collections.  However Paglia teaches displaying (“ . . . The storyline application 111 may render, display, and/or present the content to a user. . . ” ¶ [0026]), by the first mobile device (“ . . . The client devices 110A through 110Z may each include computing devices such as personal computers (PCs), laptops, mobile phones, wearable device, smart phones, tablet computers, netbook computers etc. . . ” ¶ [0026]), at least a portion of the first set of ordered pieces of content(“ . . . Each channel may include one or more content items 121. Examples of a content item 121 can include, and are not limited to, digital videos, digital movies, digital photos, digital music, website content, social media updates, electronic books (ebooks), electronic magazines, digital newspapers, digital audio books, electronic journals, web blogs, real simple syndication (RSS) feeds, electronic comic books, software applications, etc. . . ” ¶ [0032]);
identifying, by the first mobile device (“ . . . on a mobile device, a storyline content UI . . .” ¶ [0085]), a story end trigger (e.g. user reactivation) associated with display of a final piece of content of the first set of ordered pieces of content (“ . . . the processing device stops the recording of the new video clip in response to a user re-activation of the first UI element . . .” ¶ [0086]) ; and in response to identification of the story end trigger (“ . . . in response to a user activation of the second UI element. . .” ¶ [0087]), automatically initiating display of a second set (“ . . . in response to a user activation of the second UI element. . .” ¶ [0087]) of ordered pieces of content (“ . . . a user can be provided, via an update UI, with updates on storylines to which the user has subscribed. The updates can identify new video clips that have been added to the storylines since the last time the user viewed the update UI. The new video clips that have been added to the storylines can be played in the update UI automatically (without any user interaction) in a sequential order. . .” ¶ [0091]) associated with the second content collection of the first plurality of content collections (“. . . The video clips can be played sequentially (automatically one after another) using the order in which the video clips were created or uploaded. In some implementations, only the video clips that were not previously viewed by the user can be played, and optionally visual representations of the video clips that were previously viewed by the user can be highlighted or otherwise graphically identified. . .” ¶ [0090]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method to add video content to one or more storylines accessible from a mobile device, wherein the video clips are associated to specific storylines and each storyline is associated with one or more users of a content sharing service, as taught by Paglia, into a system and method  for delivery of content on a mobile media platform, providing a consumption profile, and delivering content to a mobile device, wherein content delivery is based at least in part on the consumption profile, as taught by Maharajh.  Such incorporation provides a sharing platform where content can be organized and distributed using the relationships of the users and the associations provided in the content.
In regard to claim 13, Maharajh fails to explicitly teach wherein the interface information comprises at least one frame of image data from each piece of content of each content collection of the first plurality of content collections.  However, Paglia teaches wherein the interface information comprises at least one frame of image data (“ . . . FIG. 3 illustrates examples 300a, 300b, and 300c of user interfaces 300a, 300b, and 300c for providing information related to storylines in accordance with some implementations of the disclosure. User interfaces 300a, 300b, and 300c can be accessed by a user to browse storyline content (e.g., to see what video clips are included in a storyline or to see what storylines the user has created and/or is following). . .” ¶ [0057]) from each piece of content of each content collection (e.g. storyline) of the first plurality of content collections (“. . . each of user interfaces 300a, 300b, and 300c can present any information related to one or more storylines, such as a description of each of the storylines, the time when each of the storylines was updated, information related to one or more users associated with the storylines (e.g., users that created, edited, etc. the storylines), etc. This information can be presented using any content, such as text, images, graphics, etc. For example, user interface 300a displays storyline name 316a, image and name 312a of the user that created the storyline, and time 314a when the storyline was created  . . .” ¶ [0058]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method to add video content to one or more storylines accessible from a mobile device, wherein the video clips are associated to a plurality of storylines and each storyline is associated with one or more users of a content sharing service, identifiable by user accounts and devices, and wherein a storyline can be accessed by an interface of the mobile device, as taught by Paglia, into a system and method  for delivery of content on a mobile media platform, providing a consumption profile, and delivering content to a mobile device, wherein content delivery is based at least in part on the consumption profile, as taught by Maharajh.  Such incorporation creates a sharing platform where a plurality of content can be shared and where the relationships between the users can be linked to particular mobile devices and the particular content is easily accessible.
In regard to claim 16, Maharajh teaches a method for communication (“ . . . method and system for delivery of content on a mobile media platform . . .” – abstract)   and presentation of image based content collections (“ . . . The platform may deliver various mixtures of entertainment information, video, audio, images, photos, and personalizeable, community oriented, social networking content  . . “¶ [0101])  at a first mobile device (“ . . A mobile media platform 100 may manage content, including adjusting or changing content, to facilitate delivery of content and use of content by mobile devices 802. . . . .” ¶ [0219]), the method comprising (“ . . . methods and systems for optimization of content delivery, facilitating access to content on a mobile device, ingesting content, storing content and metadata in a file format optimized for use on a mobile platform . . .” ¶ [0007]):
receiving (“ . . The generated thumbnail images may be tagged so that when content referencing or including the source image is requested by a mobile device, the appropriate thumbnail image may be selected and delivered to the requesting mobile device . . .. ” ¶ [0270]), from a server computer system (“ . . . ON-demand encoding allows the platform to rely on the content source server to host the content . . . .” ¶ [0192]), interface information (e.g. UI widgets)  for a first plurality of content collections (“ . . . A mobile media platform user interface may facilitate managing end-user presentation of content and the like by supporting UI widgets (e.g. user interface related software that generate interactive content), a light client approach, an upgrade process, presentation of interactive elements (e.g. widgets), presentation of a discovery interface, presentation of recommendation interface, personalization of the user interface, and the like . . . ” ¶ [0272]), the interface information comprising a plurality of content images (e.g. pre-recorded clips) (“ . . . content for an on-demand service may be sourced in the form of pre-recorded clips . . . ” ¶ [0147]) associated with each content collection “ . . . constructed as a loop of a series of pre-recorded clips concatenated together to form a longer duration set of content that is repeated over time . . . ” ¶ [0147])  of the first plurality of content collections (“ . . . a clipcasting service may push a small set of video clips to a mobile device for subsequent viewing on demand  . . . ” ¶ [0148]);
Maharajh fails to explicitly teach receiving, by the first mobile device, a user input initiating a story request associated with selection of a first content collection of the first plurality of content collections:
receiving, from the server computer system, a first set of ordered pieces of content associated with the first content collection, each piece of content of the set of ordered pieces of content having an associated display time less than a threshold display time;
displaying, by the first mobile device, at least a portion of the first set of ordered pieces of content;
identifying, by the first mobile device, a story end trigger associated with display of a final piece of content of the first set of ordered pieces of content; and
in response to identification of the story end trigger, automatically initiating display of a second set of ordered pieces of content associated with a second content collection of the first plurality of content collections.  However Paglia teaches receiving  (“ . . Upon receiving user input identifying a storyline . .  “¶ [0047])., by the first mobile device (“ . . . providing, on a mobile device, a storyline content user interface (UI) for adding video content to a storyline, . . .” “¶ [0004]), a user input initiating a story request associated with selection of a first content collection  (“ . . the storyline creator submits a request to share the storyline with other users (to add other users as owners of the storyline) . . . . ” ¶ [0044]) of the first plurality (e.g. additional storylines ) of content collections (“ . . . a user of the mobile device, a home screen UI including visual representations of storylines of the user and visual representations of additional storylines to which the user has subscribed . . . . ” ¶ [0008]); receiving, from the server computer system (e.g. server 130 and/or content sharing platform 120 – see Fig. 1), a first set of ordered pieces of content associated with the first content collection (e.g. storyline content ) (“. . . A storyline can be a collection of content items such as video clips that have a common theme (e.g., pertain to the same event, time frame, subject, source, or the like). For example, a storyline may be a collection of video clips reflecting a user's visits of different places during the user's vacation. In another example, a storyline may be a collection of video clips focusing on different presentations during a conference attended by a user. In yet another example, a storyline may be a collection of video clips showing highlights of a sporting event attended by a user . . . ” ¶ [0017]), each piece of content of the set of ordered pieces of content  (“ . . . A storyline can contain an unlimited number of video clips, and a user can request that a storyline be played from any point and be switched from one point to another. When a storyline is playing, the clips from this storyline can be played sequentially based on the time they were captured and/or added to the storyline . . . ” ¶ [0020])  having an associated display time less than a threshold display time (“ . . . the processing device monitors the duration of the new video clip being recorded, and stops the recording of the new video clip in response to determining that the duration of the new video clip has reached a predetermined threshold . . . ” ¶ [0086]); displaying (“ . . . The storyline application 111 may render, display, and/or present the content to a user. . . ” ¶ [0026]), by the first mobile device (“ . . . The client devices 110A through 110Z may each include computing devices such as personal computers (PCs), laptops, mobile phones, wearable device, smart phones, tablet computers, netbook computers etc. . . ” ¶ [0026])., at least a portion of the first set of ordered pieces of content (“ . . . Each channel may include one or more content items 121. Examples of a content item 121 can include, and are not limited to, digital videos, digital movies, digital photos, digital music, website content, social media updates, electronic books (ebooks), electronic magazines, digital newspapers, digital audio books, electronic journals, web blogs, real simple syndication (RSS) feeds, electronic comic books, software applications, etc. . . ” ¶ [0032]); identifying, by the first mobile device (“ . . . on a mobile device, a storyline content UI . . .” ¶ [0085]), a story end trigger  (e.g. user reactivation) associated with display of a final piece of content of the first set of ordered pieces of content (“ . . . the processing device stops the recording of the new video clip in response to a user re-activation of the first UI element . . .” ¶ [0086]); and in response to identification of the story end trigger (“ . . . in response to a user activation of the second UI element. . .” ¶ [0087]), automatically initiating display of a second set (e.g. updates of storylines) of ordered pieces of content (“ . . . a user can be provided, via an update UI, with updates on storylines to which the user has subscribed. The updates can identify new video clips that have been added to the storylines since the last time the user viewed the update UI. The new video clips that have been added to the storylines can be played in the update UI automatically (without any user interaction) in a sequential order. . .” ¶ [0091]) associated with a second content collection of the first plurality of content collections (“ . . . The video clips can be played sequentially (automatically one after another) using the order in which the video clips were created or uploaded. In some implementations, only the video clips that were not previously viewed by the user can be played, and optionally visual representations of the video clips that were previously viewed by the user can be highlighted or otherwise graphically identified. . .” ¶ [0090]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method to add video content to one or more storylines accessible from a mobile device, wherein the video clips are associated to specific storylines and each storyline is associated with one or more users of a content sharing service, as taught by Paglia, into a system and method  for delivery of content on a mobile media platform, providing a consumption profile, and delivering content to a mobile device, wherein content delivery is based at least in part on the consumption profile, as taught by Maharajh.  Such incorporation provides a sharing platform where content can be organized and distributed using the relationships of the users and the associations provided in the content.
In regard to claim 17, Maharajh fails to explicitly teach further comprising:
automatically presenting each content collection of the plurality of content collections in a sequential order, wherein the sequential order is based on a time associated with the most recently received content message for each content collection of the plurality of content collections.  However, Paglia teaches further comprising: automatically presenting each content collection of the plurality of content collections in a sequential order (“. . . a user can be provided, via an update UI, with updates on storylines to which the user has subscribed. The updates can identify new video clips that have been added to the storylines since the last time the user viewed the update UI. The new video clips that have been added to the storylines can be played in the update UI automatically (without any user interaction) in a sequential order . . .” ¶ [0091]), wherein the sequential order is based on a time associated with the most recently received content message (e.g. the order in which the video clips were created or uploaded) for each content collection (e.g. storyline) of the plurality of content collections (“ . . . the processing device can receive a user selection of a storyline on the home screen UI, and can play video clips of the selected storyline in the storyline content UI (e.g., UI 400a, 400b, 400c of FIG. 4). The video clips can be played sequentially (automatically one after another) using the order in which the video clips were created or uploaded . . .” ¶ [0090]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method to add video content to one or more storylines accessible from a mobile device, wherein the video clips are associated to a plurality of storylines and each storyline is associated with one or more users of a content sharing service, identifiable by user accounts and devices, and the storylines can be presented in sequential order, as taught by Paglia, into a system and method  for delivery of content on a mobile media platform, providing a consumption profile, and delivering content to a mobile device, wherein content delivery is based at least in part on the consumption profile, as taught by Maharajh.  Such incorporation creates a sharing platform where a plurality of content can be shared and where the relationships between the users can be linked to particular mobile devices and content can be presented in a sequential or time based order.
In regard to claim 20, Maharajh teaches comprising instructions that(“ . . . each method described above and combinations thereof may be embodied in computer executable code that, when executing on one or more computing devices, performs the steps thereof . . . .” ¶ [0584]), when executed by one or more processors (“ . . The hardware may include a general-purpose computer and/or dedicated computing device. The processes may be realized in one or more microprocessors. . . .” ¶ [0583]) of a first mobile device(“ . . A mobile media platform 100 may manage content, including adjusting or changing content, to facilitate delivery of content and use of content by mobile devices 802. . . . .” ¶ [0219]), cause the first mobile device to perform a method(“ . . . method and system for delivery of content on a mobile media platform . . .” – abstract), the method comprising(“ . . . methods and systems for optimization of content delivery, facilitating access to content on a mobile device, ingesting content, storing content and metadata in a file format optimized for use on a mobile platform . . .” ¶ [0007]):
receiving (“ . . The generated thumbnail images may be tagged so that when content referencing or including the source image is requested by a mobile device, the appropriate thumbnail image may be selected and delivered to the requesting mobile device . . .. ” ¶ [0270]), from a server computer system(“ . . . ON-demand encoding allows the platform to rely on the content source server to host the content . . . .” ¶ [0192]), interface information (e.g. UI widgets) for a first plurality of content collections (“ . . . A mobile media platform user interface may facilitate managing end-user presentation of content and the like by supporting UI widgets (e.g. user interface related software that generate interactive content), a light client approach, an upgrade process, presentation of interactive elements (e.g. widgets), presentation of a discovery interface, presentation of recommendation interface, personalization of the user interface, and the like . . . ” ¶ [0272]), the interface information comprising a plurality of content images(e.g. pre-recorded clips) (“ . . . content for an on-demand service may be sourced in the form of pre-recorded clips . . . ” ¶ [0147])  associated with each content collection(“ . . . constructed as a loop of a series of pre-recorded clips concatenated together to form a longer duration set of content that is repeated over time . . . ” ¶ [0147])  of the first plurality of content collections (“ . . . a clipcasting service may push a small set of video clips to a mobile device for subsequent viewing on demand  . . . ” ¶ [0148]):
Maharajh fails to explicitly teach a non-transitory computer readable medium for autoforwarding during display of a plurality of content collections on the first mobile device;
receiving, by the first mobile device, a user input initiating a story request associated with selection of a first content collection of the first plurality of content collections;
receiving, from the server computer system, a first set of ordered pieces of content associated with the first content collection, each piece of content of the set of ordered pieces of content having an associated display time less than a threshold display time;
displaying, by the first mobile device, at least a portion of the first set of ordered pieces of content;
identifying, by the first mobile device, a story end trigger associated with display of the first set of ordered pieces of content;
communicating, to the server computer system, an autoforward communication associated with the story end trigger, and 
in response to identification of the story end trigger, automatically initiating display of a second set of ordered pieces of content associated with a second content collection of the first plurality of content collections.  However Paglia teaches a non-transitory computer readable medium (“ . . . a non-transitory computer-readable storage medium stores instructions for performing the operations of the above-described implementations . . . ” ¶ [0010])  for autoforwarding  (e.g. automatically playing new video clips) during display of a plurality of content collections (“ . . . updates identify new video clips that have been added to the additional storylines from a last time the user viewed the update UI. In one implementation, the method further includes automatically playing the new video clips that have been added to the additional storylines in the update UI . . . ” ¶ [0009])  on the first mobile device (“ . . . on a mobile device, a storyline content user interface (UI) . . . ” ¶ [0004]); receiving (“ . . Upon receiving user input identifying a storyline . .  “¶ [0047]), by the first mobile device (e.g. see   ¶ [0004] above), a user input initiating a story request associated with selection of a first content collection  (“ . . the storyline creator submits a request to share the storyline with other users (to add other users as owners of the storyline) . . . . ” ¶ [0044]) of the first plurality of content collections(“ . . . a user of the mobile device, a home screen UI including visual representations of storylines of the user and visual representations of additional storylines to which the user has subscribed ” ¶ [0008]); receiving, from the server computer system (e.g. server 130 and/or content sharing platform 120 – see Fig. 1), a first set of ordered pieces of content associated with the first content collection(e.g. storyline content ) (“. . . A storyline can be a collection of content items such as video clips that have a common theme (e.g., pertain to the same event, time frame, subject, source, or the like). For example, a storyline may be a collection of video clips reflecting a user's visits of different places during the user's vacation. In another example, a storyline may be a collection of video clips focusing on different presentations during a conference attended by a user. In yet another example, a storyline may be a collection of video clips showing highlights of a sporting event attended by a user . . . ” ¶ [0017]), each piece of content of the set of ordered pieces of content(“ . . . A storyline can contain an unlimited number of video clips, and a user can request that a storyline be played from any point and be switched from one point to another. When a storyline is playing, the clips from this storyline can be played sequentially based on the time they were captured and/or added to the storyline . . . ” ¶ [0020]) having an associated display time less than a threshold display time(“ . . . the processing device monitors the duration of the new video clip being recorded, and stops the recording of the new video clip in response to determining that the duration of the new video clip has reached a predetermined threshold . . . ” ¶ [0086]); displaying (“ . . . The storyline application 111 may render, display, and/or present the content to a user. . . ” ¶ [0026]), by the first mobile device (“ . . . The client devices 110A through 110Z may each include computing devices such as personal computers (PCs), laptops, mobile phones, wearable device, smart phones, tablet computers, netbook computers etc. . . ” ¶ [0026]), at least a portion of the first set of ordered pieces of content (“ . . . Each channel may include one or more content items 121. Examples of a content item 121 can include, and are not limited to, digital videos, digital movies, digital photos, digital music, website content, social media updates, electronic books (ebooks), electronic magazines, digital newspapers, digital audio books, electronic journals, web blogs, real simple syndication (RSS) feeds, electronic comic books, software applications, etc. . . ” ¶ [0032]); identifying, by the first mobile device (“ . . . on a mobile device, a storyline content UI . . .” ¶ [0085]), a story end trigger  (e.g. user reactivation)  associated with display of the first set of ordered pieces of content (“ . . . the processing device stops the recording of the new video clip in response to a user re-activation of the first UI element . . .” ¶ [0086]); communicating, to the server computer system (e.g. server 130 and/or content sharing platform 120 – see Fig. 1), an autoforward communication (e.g. user selection - video clips played sequentially) associated with the story end trigger (e.g. user selection) (“ . . . the processing device can receive a user selection of a storyline on the home screen UI, and can play video clips of the selected storyline in the storyline content UI (e.g., UI 400a, 400b, 400c of FIG. 4). . . .” ¶ [0090]); and in response to identification of the story end trigger (“ . . . in response to a user activation of the second UI element. . .” ¶ [0087]), automatically initiating display of a second set (e.g. updates of storylines) of ordered pieces of content (“ . . . a user can be provided, via an update UI, with updates on storylines to which the user has subscribed. The updates can identify new video clips that have been added to the storylines since the last time the user viewed the update UI. The new video clips that have been added to the storylines can be played in the update UI automatically (without any user interaction) in a sequential order. . .” ¶ [0091]) associated with a second content collection of the first plurality of content collections (“ . . . The video clips can be played sequentially (automatically one after another) using the order in which the video clips were created or uploaded. In some implementations, only the video clips that were not previously viewed by the user can be played, and optionally visual representations of the video clips that were previously viewed by the user can be highlighted or otherwise graphically identified. . .” ¶ [0090]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method to add video content to one or more storylines accessible from a mobile device, wherein the video clips are associated to specific storylines and each storyline is associated with one or more users of a content sharing service, as taught by Paglia, into a system and method  for delivery of content on a mobile media platform, providing a consumption profile, and delivering content to a mobile device, wherein content delivery is based at least in part on the consumption profile, as taught by Maharajh.  Such incorporation provides a sharing platform where content can be organized and distributed using the relationships of the users and the associations provided in the content.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Maharajh et al. (U.S. 2008/0201225 A1; herein referred to as Maharajh) in view of Paglia (U.S. 2017/0103783 A1; herein referred to as Paglia) as applied to claims 1 – 3, 6 – 7, 11 - 13, 16 - 17, and 20, in further view of Kao et al. (U.S. 2014/0149501 A1; herein referred to as Kao).
In regard to claim 4, the combination of Maharajh and Paglia fails to explicitly teach wherein the first set of content messages comprises all content messages received at the server computer system from the second mobile device within a story threshold time prior to receipt of the first story request at the server computer system.  However Kao teaches wherein the first set of content messages (e.g. content items) comprises all content messages (“ . . . The content region includes content items, such as stories in a news feed or content associated with a user profile . . .” ¶ [0003]) received at the server computer system (e.g. social networking system 204, see Fig. 2) (“ . . . a client device 202 executes an application allowing a user of the client device 202 to interact with the social networking system 204 . . . ” ¶ [0023]) from the second mobile device(e.g. a client device 202 may be a device having computer functionality, such as a personal digital assistant (PDA), mobile telephone, smart-phone or similar device . . . ” ¶ [0023]) within a story threshold time (e.g. time interval) (“ . . . the time interval length is selected by the requesting user. Alternatively, the time interval lengths are determined by equally dividing a specified time duration. Based on times associated with content items, the display generator 328 identifies a time interval including the time associated with a content item and includes the content item in a navigation unit associated with the time interval. The time associated with a content item may be a time of a most recent interaction with the content item or a time when the content item was generated or received by the social networking system 204. . . ” ¶ [0046]) prior to receipt of the first story request (“ . . . The display generator 318 transmits information to a user device 202 to cause presentation of information from the social networking system 204 . . . ” ¶ [0046]; “ . . . The feed manager 316 identifies content items to present to a user requesting content. The identified content may be presented using a news feed for the requesting user. A news feed for a requesting user includes multiple stories identifying actions performed by users and may also identify a content item on which the action was performed. The news feed may describe actions performed by users connected to the requesting user. When a request for a news feed is received, the feed manager 316 identifies users connected to the user requesting the news feed from the edge store 306 and identifies interactions with content items performed by the users connected to the requesting user from the action log 310. Content items associated with one or more of the identified interactions may also be retrieved from the content store 304 and used to by the feed manager to generate the stories presented to the user . . .” ¶ [0040]) at the server computer system (“ . . . The content store 304 stores content items provided by users to the social networking system 204 for sharing with other users. As described above, examples of content items include: photos, videos, status updates, published articles (e.g., news or sports articles), blog entries, geographic locations of users, events, and links to electronic content  . . .” ¶ [0027]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for deploying an interface to navigate through content in a social networking system, as taught by Kao, into a system and method for delivery of content on a mobile media platform, providing a consumption profile, and delivering content to a mobile device, wherein content delivery is based at least in part on the consumption profile, and content is added to content collections or storylines that can be associated to same or a plurality of collections based on relationships between the users and /or the content, as taught by the combination of Maharajh and Paglia.  Such incorporation provides a sharing platform that is easier for the user to examine and manipulate the content.
In regard to claim 5, the combination of Maharajh and Paglia fails to explicitly teach wherein the story threshold time is 24 hours.  However Kao teaches wherein the story threshold time (e.g. time interval) is 24 hours (“ . . . if the time intervals are 24 hours and a specified duration is one week, the display generator 328 creates 7 time period. In one embodiment, if a navigation unit represents less than a threshold number of content items, the navigation unit is not displayed in the navigation reg . . .” ¶ [0046]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for deploying an interface to navigate through content in a social networking system, wherein a threshold for display time of content elements can be set, as taught by Kao, into a system and method for delivery of content on a mobile media platform, providing a consumption profile, and delivering content to a mobile device, wherein content delivery is based at least in part on the consumption profile, and content is added to content collections or storylines that can be associated to same or a plurality of collections based on relationships between the users and /or the content, as taught by the combination of Maharajh and Paglia..  Such incorporation provides for reasonable limitations for content display.
Claims 8 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Maharajh et al. (U.S. 2008/0201225 A1; herein referred to as Maharajh) in view of Paglia (U.S. 2017/0103783 A1; herein referred to as Paglia) as applied to claims 1 – 3, 6 – 7, 11 - 13, 16 - 17, and 20, in further view of Pacella et al. (U.S. 2017/0193548 A1; herein referred as Pacella).
In regard to claim 8, the combination of Maharajh and Paglia teaches automatic display of the second content collection  (“ . . . a clipcasting service may push a small set of video clips to a mobile device for subsequent viewing on demand  . . . ”{ Maharajh -  ¶ [0148]:).
The combination of Maharajh and Paglia fails to explicitly teach further comprising communicating one or more advertising elements for presentation on the first mobile device prior to automatic display.  However Pacella teaches further comprising communicating one or more advertising elements (e.g. native ad) for presentation (“. . . The native ad indicator indicates that at least one product associated with at least one native ad is available for user inquiry, user presentment, or the like. For example, the native ad indicator may visually appear somewhere on the screen during the presentment of the program. . . .” ¶ [0054]) on the first mobile device (“ . . . User device 140 includes one or multiple devices that interface with network 105, present programs to user 150, interface with access network 115, communicate with another user device 140, or some combination thereof . . .  User device 140 may be implemented as a mobile device . . . .” ¶ [0050]) prior to automatic display (“ . . . notification manager 220 may cause user device 140 to vibrate, flash or pop-up an image of the product via a display, play a video loop (e.g., cut) related to the ad, or cause an auditory cue, flash the screen, and so forth. User 150 may configure the notification (e.g., type (e.g., auditory, etc.), specific cue (e.g., a specific musical tone, etc.), etc.), reason to invoke the notification (e.g., presentment of particular product, etc.), etc., via user preference manager 222 . . .” ¶ [0068]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for storing user preferences to integrate native advertisement elements into collections of content, as taught by Pacella, into a system and method for delivery of content on a mobile media platform, providing a consumption profile, and delivering content to a mobile device, wherein content delivery is based at least in part on the consumption profile, and content is added to content collections or storylines that can be associated to same or a plurality of collections based on relationships between the users and /or the content, as taught by the combination of Maharajh and Paglia..  Such incorporation provides for targeted advertising to be integrated into the shared content presentations.
In regard to claim 19, Maharajh fails to explicitly teach further comprising:
displaying, following an end of each content collection of the plurality of content collections, a standardized media display indicating an end of the content collection before automatically displaying a next content collection in the sequential order, and
displaying, following at least a portion of the plurality of content collections prior to the beginning of the next content collection, one or more advertising elements.  However Paglia teaches further comprising: displaying (e.g. presenting), following an end of each content collection (e.g. completion of storyline on the client) of the plurality of content collections (“. . . one or more content items associated with the storyline can be presented (e.g., played) in content player 830 automatically in response to a given event (e.g., presentation of use interface 800b on the client device . . .” ¶ [0074]), a standardized media display (“. . . This information can be presented using any content, such as text, images, graphics, etc. For example, user interface 300a displays storyline name 316a, image and name 312a of the user that created the storyline, and time 314a when the storyline was created . . .” ¶ [0058]) indicating an end of the content collection (e.g. end of storyline) (“ . . a home screen UI (e.g., UI 200a, 200b of FIG. 2) including visual representations of storylines of the user and visual representations of additional storylines to which the user has subscribed . . . ” ¶ [0090])  before automatically displaying a next content collection in the sequential order (“. . . a user can be provided, via an update UI, with updates on storylines to which the user has subscribed. The updates can identify new video clips that have been added to the storylines since the last time the user viewed the update UI. The new video clips that have been added to the storylines can be played in the update UI automatically (without any user interaction) in a sequential order  . . .” ¶ [0091]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method to add video content to one or more storylines accessible from a mobile device, wherein the video clips are associated to a plurality of storylines and each storyline is associated with one or more users of a content sharing service, identifiable by user accounts and devices, and the storylines can be presented in sequential order, as taught by Paglia, into a system and method  for delivery of content on a mobile media platform, providing a consumption profile, and delivering content to a mobile device, wherein content delivery is based at least in part on the consumption profile, as taught by Maharajh.  Such incorporation creates a sharing platform where a plurality of content can be shared and where the relationships between the users can be linked to particular mobile devices and content can be presented in a sequential or time based order.
The combination of Maharajh and Paglia fails to explicitly teach and displaying, following at least a portion of the plurality of content collections prior to the beginning of the next content collection, one or more advertising elements.  However, Pacella teaches and displaying (“. . . notification manager 220 may cause user device 140 to vibrate, flash or pop-up an image of the product via a display, play a video loop (e.g., cut) related to the ad, or cause an auditory cue, flash the screen, and so forth. User 150 may configure the notification (e.g., type (e.g., auditory, etc.), specific cue (e.g., a specific musical tone, etc.), etc.), reason to invoke the notification (e.g., presentment of particular product, etc.), etc., via user preference manager 222 . . .” ¶ [0068]), following at least a portion of the plurality of content collections (e.g. programs) (“ . . . The term "program" as used herein, is intended to include a combination of audio data and visual data. The program may originate from various sources, such as, for example, a television service, an Internet service, a mobile service, etc. The program may be for example, television content, Internet content, user content, or other form of audio/video media. By way of further example, a program may be a movie, a television show, a sports event, video-on-demand (VoD) content, live content, pre-recorded content, premium channel content, pay-per-view (PPV) content, a music event, a podcast, a videocast, a webcast, a YouTube video, and so forth . . .” ¶ [0020]) prior to the beginning of the next content collection (e.g. next program) (“ . . . native ad opportunities are detected before the programs are delivered or made available to users. As illustrated in FIG. 2A, each native ad service device 113 includes native ad opportunity inspector 202. Native ad opportunity inspector 202 includes logic that analyzes programs and determines whether there are any native ad opportunities based on the analysis . . . ” ¶ [0030]), one or more advertising elements (e.g. native ad) (“. . . The native ad indicator indicates that at least one product associated with at least one native ad is available for user inquiry, user presentment, or the like. For example, the native ad indicator may visually appear somewhere on the screen during the presentment of the program. . . .” ¶ [0054]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for storing user preferences to integrate native advertisement elements into collections of content, as taught by Pacella, into a system and method for delivery of content on a mobile media platform, providing a consumption profile, and delivering content to a mobile device, wherein content delivery is based at least in part on the consumption profile, and content is added to content collections or storylines that can be associated to same or a plurality of collections based on relationships between the users and /or the content, as taught by the combination of Maharajh and Paglia..  Such incorporation provides for targeted advertising to be integrated into the shared content presentations.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Maharajh et al. (U.S. 2008/0201225 A1; herein referred to as Maharajh) in view of Paglia (U.S. 2017/0103783 A1; herein referred to as Paglia) in further view of Pacella et al. (U.S. 2017/0193548 A1; herein referred to as Pacella), as applied to claims 8 and 19, in further view of Cai et al. (U.S. 2015/0381522 A1; herein referred to as Cai).
In regard to claim 9, , Maharajh teaches or the first live content collection (“ . . The platform would obtain, transcode, and cache the requested content from the content provider site whilst feeding the mobile device 802 through a live or cached stream . . .” ¶ [0192])
Maharajh fails to explicitly teach further comprising communicating one or more advertising elements for presentation on the first mobile device following presentation of a trigger content collection of the first plurality of content collections, wherein the trigger content collection is selected from content collections of the first plurality of content collections or the first five content collection based on an advertising threshold.  However Paglia teaches presentation of  a trigger content collection (e.g. content items) of the first plurality of content collections (e.g. storyline) (“ . . . the storyline component 140 and/or the storyline application 111 can provide one or more user interfaces to prompt a user of the client device 110 to capture content items (e.g., video clips), create a storyline, upload content items to the storyline, share the storyline, follow one or more storylines, review updates about the storylines, etc. . . .”  ¶ [0038]) wherein the trigger content collection is selected (" . . . a request to associate the content item with the storyline. The request can include any data about the content item, such as data that can be used to provide playback of the content item (e.g., audio data, video data, metadata, etc.). The request can also include the storyline identifier and/or any other information that identifies the storyline . . .” ¶ [0041]) from content collections (“. . . Upon receiving the request to associate the content item and/or the data about the content item, the storyline component 140 can associate the content item with the storyline. For example, the storyline component 140 stores the data about the content item in association with the object and/or the storyline identifier corresponding to the storyline. . . .”  ¶ [0042) of the first plurality of content collections (“. . . the storyline component 140 can associate multiple content items with the storyline. The multiple content items can be received from one or more client devices 110A-110Z at any time . . .” ¶ [0043]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method to add video content to one or more storylines accessible from a mobile device, wherein the video clips are associated to a plurality of storylines and each storyline is associated with one or more users of a content sharing service, identifiable by user accounts and devices, and the storylines can be presented in sequential order, as taught by Paglia, into a system and method  for delivery of content on a mobile media platform, providing a consumption profile, and delivering content to a mobile device, wherein content delivery is based at least in part on the consumption profile, as taught by Maharajh.  Such incorporation creates a sharing platform where a plurality of content can be shared and where the relationships between the users can be linked to particular mobile devices and content can be presented in a sequential or time based order.
The combination of Maharajh and Paglia fails to explicitly teach further comprising communicating one or more advertising elements for presentation on the first mobile device following presentation; based on an advertising threshold.   However, Pacella teaches further comprising communicating one or more advertising elements (e.g. native ad) for presentation (“ . . . The native ad indicator indicates that at least one product associated with at least one native ad is available for user inquiry, user presentment, or the like. For example, the native ad indicator may visually appear somewhere on the screen during the presentment of the program. . . .” ¶ [0054]) on the first mobile device (“ . . . User device 140 includes one or multiple devices that interface with network 105, present programs to user 150, interface with access network 115, communicate with another user device 140, or some combination thereof . . .  User device 140 may be implemented as a mobile device . . . .” ¶ [0050]) following presentation (e.g. after the fact) (“. . . dynamic insertion of advertising information based on either automatic content identification (e.g., image recognition, facial recognition, etc.,) or via manual tagging live or after the fact. . . . .” ¶ [0014]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for storing user preferences to integrate native advertisement elements into collections of content, as taught by Pacella, into a system and method for delivery of content on a mobile media platform, providing a consumption profile, and delivering content to a mobile device, wherein content delivery is based at least in part on the consumption profile, and content is added to content collections or storylines that can be associated to same or a plurality of collections based on relationships between the users and /or the content, as taught by the combination of Maharajh and Paglia..  Such incorporation provides for targeted advertising to be integrated into the shared content presentations.  
The combination of Maharajh, Paglia, and Pacella fails to expclitly teach based on an advertising threshold.  However, Cai teaches based on an advertising threshold (“. . . the end user may not receive the same advertising content repeatedly above a threshold frequency during a session . . .” ¶ [0006]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for controlling the transmission and display of supplemental content that is interwoven in a content stream, as taught by Cai, into a system and method for delivery of content on a mobile media platform, providing a consumption profile, and delivering content to a mobile device, wherein content delivery is based at least in part on the consumption profile, and content is added to content collections or storylines that can be associated to same or a plurality of collections based on relationships between the users and /or the content, and wherein there exists user preferences to integrate native advertisement elements into collections of content as taught by the combination of Maharajh, Paglia and Pacella..  Such incorporation provides for careful integration of advertising into the content being shared.
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Maharajh et al. (U.S. 2008/0201225 A1; herein referred to as Maharajh) in view of Paglia (U.S. 2017/0103783 A1; herein referred to as Paglia) as applied to claims 1 – 3, 6 – 7, 11 - 13, 16 - 17, and 20, in further view of Sever et al. (U.S. 2017/0161292 A1; herein referred to as Sever).
In regard to claim 10, the combination Maharajh and Paglia teaches further comprising:
receiving(“. . . content for an on-demand service may be sourced in the form of pre-recorded clips . . .” {Maharajh -¶ [0147]}, at the server computer system (“. . . ON-demand encoding allows the platform to rely on the content source server to host the content . . . .” {Maharajh - ¶ [0192]), a second plurality of content messages(“ . . . a clipcasting service may push a small set of video clips to a mobile device for subsequent viewing on demand  . . . ” {Maharajh - ¶ [0148]);
The combination Maharajh and Paglia fails to explicitly teach receiving, at the server computer system via a curation tool, selection of live media content from the second plurality of content messages for the live content collection; and 
periodically updating live media content of the live content collection using the curation tool.  However, Sever teaches receiving, at the server computer system (e.g. CCMBox) (“ . . . A Digital Content Item Collection Management Box (CCMBox) computerized server is configured to: select digital content items to be added to the new digital item collection from the candidates and to store the selected digital content items as members of the new digital item collection . . .- abstract) via a curation tool (“ . . . provide means for collecting, characterizing, filtering, sorting, managing, presenting, curating and/or elsewise treating the crowdsourced content . . .” ¶ [0008]), selection of live media content (e.g. an approved ` live`--content  . . . .” ¶ [0143]) from the second plurality of content messages for the live content collection (e.g. approved content items) (“. . . Console user may add feedback to his approved content items, feedback may include: requests to shooter(s) for additional content, comments or data relating to the specific approved item(s), viewer warnings (e.g. disturbing images, explicit lyrics, flickering images) . . .” ¶ [0143]).; and periodically updating  (e.g. periodically changing the featured media) live media content of the live content collection (e.g. CCMBox media items) using the curation tool (e.g. curator scheme) (“ . . . triggered/executed automatically by intermittently/periodically/randomly changing the featured media of the CCMBox, or by continuously/intermittently monitoring ratings of the CCMBox media items and automatically electing and presenting as feature item(s), items having the highest rating. [0267] (10) Changing CCMBox properties (e.g. name, title, brief). May also be triggered/executed automatically by monitoring the popularity of properties as suggested by viewers of CCMBox items and electing the most popular ones, by swopping between multiple properties (e.g. multiple CCMBox names) based on a predetermined publisher /curator scheme. . .”  ¶ [0278]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for generating and managing digital content item collections using rules of inclusion and curation schemes, as taught by Sever, into a system and method for delivery of content on a mobile media platform, providing a consumption profile, and delivering content to a mobile device, wherein content delivery is based at least in part on the consumption profile, and content is added to content collections or storylines that can be associated to same or a plurality of collections based on relationships between the users and /or the content, as taught by the combination of Maharajh and Paglia..  Such incorporation enables content to be distinguished and organized by collection for presentation to the user.
In regard to claim 14, Maharajh teaches wherein the first plurality of content collections comprises a third live content collection (e.g. a plurality of streams – content feeds – live events) (“ . . . distributing a plurality of streams, each with its own advertisement sourcing critieria and instream ads, to individual users in a unicast distribution 182 or to groups of users in a multi-cast distribution 182. A single live linear creative content feed may be replicated through encoding and transcoding 104 into the plurality of delivery streams.  Live linear encoding may be beneficially applied to live content feeds such as live events, news, and the like . . .” {Maharajh - ¶ ¶ [0197 -0198]});
Maharajh fails to explicitly teach wherein the interface information further comprises one or more frames of image data from each piece of content of the third live content collection, wherein each of the one or more frames of image data from each piece of content of the third live content collection are selected using a curation tool.  However, Paglia teaches wherein the interface information further comprises one or more frames of image data (“ . . . FIG. 3 illustrates examples 300a, 300b, and 300c of user interfaces 300a, 300b, and 300c for providing information related to storylines in accordance with some implementations of the disclosure. User interfaces 300a, 300b, and 300c can be accessed by a user to browse storyline content (e.g., to see what video clips are included in a storyline or to see what storylines the user has created and/or is following). . .” ¶ [0057]) from each piece of content (e.g. content items) (“ . . . Turning to FIGS. 5A and 5B, example screenshots of user interfaces 500a, 500b, 500c, and 500d for generating content items for a storyline in accordance with some implementations of the disclosure are shown. The user can add a video clip to a storyline by selecting button 514 . . .” ¶ [0065]). of the third live content collection (e.g. interactive storyline) (“ . . . each of user interfaces 400a, 400b, and 400c can provide any information related to the storyline, such as a description of the storyline, information related to video content associated with the storyline (e.g., images representative of one or more content items associated with the storyline), information related to one or more users associated with the storyline (e.g., an image or other representation of a user that creates, follows, etc. the storyline), etc. . . “¶ [0061]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method to add video content to one or more storylines accessible from a mobile device, wherein the video clips are associated to a plurality of storylines and each storyline is associated with one or more users of a content sharing service, identifiable by user accounts and devices, and wherein a storyline can be accessed by an interface of the mobile device, as taught by Paglia, into a system and method  for delivery of content on a mobile media platform, providing a consumption profile, and delivering content to a mobile device, wherein content delivery is based at least in part on the consumption profile, as taught by Maharajh.  Such incorporation creates a sharing platform where a plurality of content can be shared and where the relationships between the users can be linked to particular mobile devices and the particular content is easily accessible.
The combination of Maharajh and Paglia fails to explicitly teach wherein each of the one or more frames of image data from each piece of content of the third live content collection are selected using a curation tool.   However Sever teaches wherein each of the one or more frames of image data from each piece of content (e.g. live content item) of the third live content collection (e.g. plurality of live digital connections)  are selected using a curation tool (e.g. curator module) (“ . . . FIG. 4E, shows an exemplary user interface of a Curator/Console-Module, wherein pending content items, awaiting curation/approval, are presented to a Console-User, in accordance with some embodiments of the present invention; FIG. 4F, shows an exemplary user interface of a Console-Module, wherein live content items, currently being presented to Viewers accessing live digital publications, are presented to a Console-User . . . “¶ [0151]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for generating and managing digital content item collections using rules of inclusion and curation schemes, as taught by Sever, into a system and method for delivery of content on a mobile media platform, providing a consumption profile, and delivering content to a mobile device, wherein content delivery is based at least in part on the consumption profile, and content is added to content collections or storylines that can be associated to same or a plurality of collections based on relationships between the users and /or the content, as taught by the combination of Maharajh and Paglia..  Such incorporation enables content to be distinguished and organized by collection for presentation to the user.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Maharajh et al. (U.S. 2008/0201225 A1; herein referred to as Maharajh) in view of Paglia (U.S. 2017/0103783 A1; herein referred to as Paglia) as applied to claims 1 – 3, 6 – 7, 11 - 13, 16 - 17, and 20, in further view of Goel et al. (U.S. 2017/0228761 A1; herein referred to as Goel).
In regard to claim 15, the combination of Maharajh and Paglia fails to explicitly teach wherein the threshold display time comprises a time value less than or equal to ten seconds.  However, Goel teaches wherein the threshold display time comprises a time value less than or equal to ten seconds (“ . . . The displays thresholds can be static thresholds. For example, the thresholds are always the same for a particular mobile device and/or web page. The thresholds can also vary based on the display state (or other thresholds). The zoom level threshold can, for example, vary based on the proportional measurement and/or the display duration measurement. For example, the initial display thresholds for the proportional measurement, the zoom level measurement, and the duration measurement are, respectively, 50%, 60% and 10 seconds.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for identifying the validity of displaying content items in a viewport for a display time duration, as taught by Goel, into a system and method for delivery of content on a mobile media platform, providing a consumption profile, and delivering content to a mobile device, wherein content delivery is based at least in part on the consumption profile, and content is added to content collections or storylines that can be associated to same or a plurality of collections based on relationships between the users and /or the content, as taught by the combination of Maharajh and Paglia..  Such incorporation provides for limits for the time a certain image may be displayed.
Claim  18 is rejected under 35 U.S.C. 103 as being unpatentable over Maharajh et al. (U.S. 2008/0201225 A1; herein referred to as Maharajh) in view of Paglia (U.S. 2017/0103783 A1; herein referred to as Paglia) as applied to claims 1 – 3, 6 – 7, 11 - 13, 16 - 17, and 20, in further view of Huang et al. (U.S. 2017/00083586 A1; herein referred to as Huang).
In regard to claim 18, the combination of Maharajh and Paglia fails to explicitly teach further comprising:
receiving, at the first mobile device, a first tap input to a touchscreen of the first mobile device;
in response to the first tap input, shifting to a previous piece of media content of a currently displayed content collection;
receiving, at the first mobile device, a first swipe input to the touchscreen of the first mobile device; and 
in response to the first swipe input, shifting to display of 4 previous content collection and continuing the sequential display from a beginning of the previous content collection.  However Huang teaches further comprising: receiving, at the first mobile device (“ . . the application extension 116 is a mobile application that enables mobile browsers 110 to perform this functionality. In other embodiments, the application extension 116 may be a browser extension application or applet that may be downloaded through the browser 110 on a mobile device. ... ” ¶ [0030]), a first tap input to a touchscreen (dynamic keyboard interface – see Figure 1) of the first mobile device (“ . . . a selected media content item 144 is selected by clicking, tapping, or touching the dynamic keyboard interface 122 ... ” ¶ [0037]); in response to the first tap input (“ . . and holding the selected media content item 144 to "copy" the content . . .” ¶ [0037]), shifting to a previous piece of media content  (e.g. the first media content item) of a currently displayed content collection (“. . . a searching user may select a media content item to share within the application on the mobile device. Here, the selected media content item 906 is the first media content item from the television show FAMILY GUY. The media content item may be selected by tapping or selecting the animated key or animated input . . .” ¶ [0101]); receiving, at the first mobile device (“. . . the application extension 116 is a mobile application that enables mobile browsers 110 to perform this functionality. In other embodiments, the application extension 116 may be a browser extension application or applet that may be downloaded through the browser 110 on a mobile device. ... ” ¶ [0030]), a first swipe input to the touchscreen of the first mobile device (“ . . a viewing user may interact with the dynamic content interface 920 by swiping to the left or to the right, or otherwise selecting to scroll through the presented media content items 104  . . .” ¶ [0107]); and in response to the first swipe input (“ . . the dynamic content interface 920 may be rendered in a carousel interface such that media content items 104 may be scrolled or swiped from left to right. . . .” ¶ [0107]), shifting to display of a previous content collection (“. . . The dynamic keyboard interface module 208 may receive the request for trending media content and retrieve media content items 104 from the media content store 106 that have the highest number of shares in the past hour . . .” ¶ [0046]) and continuing the sequential display from a beginning of the previous content collection (“. . . The dynamic keyboard presentation module 212 may determine how the media content items are presented and in what order . . .” ¶ [0046]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the applicant’s invention to incorporate a system and method for searching media content items which are associated with each other by using a combination of tapping or swiping a dynamic display interface on a mobile device, as taught by Huang, into a system and method for delivery of content on a mobile media platform, providing a consumption profile, and delivering content to a mobile device, wherein content delivery is based at least in part on the consumption profile, and content is added to content collections or storylines that can be associated to same or a plurality of collections based on relationships between the users and /or the content, as taught by the combination of Maharajh and Paglia..  Such incorporation enables ease of use to find the content for presentation on the mobile device.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure.  They are listed on the PTO-892 accompanying this action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES N FIORILLO/Examiner, Art Unit 2444